NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED


                                            IN THE DISTRICT COURT OF APPEAL

                                            OF FLORIDA

                                            SECOND DISTRICT


SPENCER HOFFMAN, DOC# Y33601,               )
                                            )
             Appellant,                     )
                                            )
v.                                          )      Case No. 2D18-578
                                            )
STATE OF FLORIDA,                           )
                                            )
             Appellee.                      )
                                            )

Opinion filed October 12, 2018.

Appeal pursuant to Fla. R. App. P.
9.141(b)(2) from the Circuit Court for
Charlotte County; Donald H. Mason, Judge.

Spencer Hoffman, pro se.



PER CURIAM.

             Affirmed.



CRENSHAW, MORRIS, and SALARIO, JJ., Concur.